Exhibit 10.20

NOTE: Portions of this Exhibit are the subject of a Confidential Treatment
Request by the Registrant to the Securities and Exchange Commission (the
“Commission”). Such portions have been redacted and are marked with a “[***]” in
the place of the redacted language. The redacted information has been filed
separately with the Commission.

SEVENTH AMENDMENT TO PATENT LICENSE AGREEMENT

THIS SEVENTH AMENDMENT TO PATENT LICENSE AGREEMENT (the “Amendment”) is made and
entered into effective as of October 27, 2006 (the “Amendment Effective Date”),
by and between Massachusetts Institute of Technology, a Massachusetts
corporation (“M.I.T.”), and Sangamo BioSciences, Inc., a Delaware corporation
(“Sangamo”) having principal offices at 501 Canal Blvd, Suite A100, Richmond, CA
94804.

M.I.T. and Sangamo hereby agree to amend that certain Patent License Agreement,
dated May 9, 1996, as previously amended (the “Agreement”) as follows:

1. Definitions. All defined terms used and not otherwise defined in this
Amendment have the meanings ascribed to such terms in the Agreement. For the
purpose of this Amendment, the following terms, when capitalized, have the
following meanings:

(a) “Downstream Product” means any product discovered or developed by a
Sublicensee through the use solely in the Reagent Field of Licensed Product(s)
or Licensed Process(es) for which no payment was made by Sangamo pursuant to
Section 3(a) or 3(b).

(b) “Reagent Field” means the use of zinc finger proteins as non-therapeutic
reagents to modify the genome or nucleic acid or protein expression of a cell.
The Reagents Field shall exclude the Agricultural Field.

(c) “Reagent Product” means (i) any Licensed Product in the Reagent Field or
(ii) any Licensed Process in the Reagent Field.

(d) “Reagent Sublicense Income” means (i) any running royalty received by
Sangamo from a Sublicensee based on such Sublicensee’s sales of a Downstream
Product and (ii) any milestone payments received by Sangamo from a Sublicensee
as result of such Sublicensee achieving development or commercialization
milestones, in each case with respect to a Downstream Product. For clarity,
Reagent Sublicense Income shall not include any upfront payments or research
funding received by Sangamo, any payments for Sangamo equity, or payments
received by Sangamo as result of the achievement of technical milestones with
respect to a Reagent Product.

2. Field. For clarity, the Fields of Use shall include the Reagent Field.

3. Financial Terms. Notwithstanding the terms and conditions of the Agreement
(including without limitation Article 4 thereof), Sangamo’s sole financial
obligation to M.I.T. with respect to (x) the grant of sublicenses under the
Patent Rights in the Reagent Field to Sublicensees and (y) the exploitation of
the Patent Rights in the Reagent Field by Sangamo and/or Sublicensees, including
the development and commercialization of Reagent Products and the development
and commercialization of Downstream Products, shall be as follows:



--------------------------------------------------------------------------------

(a) Sangamo shall pay M.I.T. [***] percent ([***]%) of Net Sales of Reagent
Products sold directly by Sangamo (which Net Sales shall be based solely on
Sangamo’s billings).

(b) Sangamo shall pay M.I.T. [***] percent ([***]%) of any amounts received by
Sangamo as a result of the sale of Reagent Products by a third party.

(c) Sangamo shall pay M.I.T. [***] percent ([***]%) of all Reagent Sublicense
Income received by Sangamo from Sublicensees. Such payments shall be due sixty
(60) days after the end of the quarter in which Sangamo receives such Reagent
Sublicense Income and shall accompany the report contemplated by Section 5.2 of
the Agreement.

4. Miscellaneous. This Amendment amends the terms of Agreement as expressly
provided above, and the Agreement, as so amended and including all of its other
terms and provisions that are not amended, remains in full force and effect.
This Amendment may be executed in counterparts and by facsimile.

 

2

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Seventh Amendment to
Patent License Agreement to be executed by their duly authorized representatives
as of the date first above written.

 

MASSACHUSETTS INSTITUTE OF TECHNOLOGY By:  

/s/ Lita Nelsen

Name:  

Lita L. Nelsen

Title:  

Director, Technology Licensing Office

SANGAMO BIOSCIENCES, INC. By:  

/s/ Edward Lanphier

Name:  

Edward Lanphier

Title:  

President & CEO

 

3